Title: From Benjamin Walker to Henry Jackson, 12 January 1783
From: Walker, Benjamin
To: Jackson, Henry


                        
                            Sir
                            Head Quarters Jany 12th 1783
                        
                        The Commander in Chief has considered the case of Lt Cole and has directed me to inform you that on its being
                            fully ascertained that he applied in time and his being arranged is not owing to any neglect of his—there will be no
                            objection to his being deranged—provided also that the state of the Line will now admit of it. I have the honor to be
                            &c.
                        
                            B.W.
                        
                    